Title: Introductory Note: Letter from Alexander Hamilton, Concerning the Public Conduct and Character of John Adams, Esq. President of the United States, [24 October 1800]
From: 
To: 


[New York, October 24, 1800]
Hamilton’s record as Secretary of the Treasury demonstrated to all but his most inveterate enemies that he was a statesman of the first order.  His Letter … Concerning the Public Conduct and Character of John Adams revealed that he had become an inept politician who was a burden to the party he had helped to create and hoped to lead. Although the pamphlet’s influence on the outcome of the election of 1800 is difficult, if not impossible, to determine, many contemporaries and historians have asserted that the Letter helped to prevent Adams’s re-election, to widen the division among Federalists, and to destroy the party as a national political organization. Whatever else it may have done, there can be no doubt that it provided Republicans with a campaign document they could not have liked more if they had written it themselves. In addition, the fact that the Letter was criticized by Hamilton’s friends and associates as well as by his enemies, compelled him to abandon any political aspirations he may have entertained.
As members of George Washington’s administration, Adams and Hamilton had had few contacts and no apparent conflicts. In 1796, more than a year after Hamilton had left the Government, he urged Federalist leaders to support Thomas Pinckney equally with Adams for the presidency in order to ensure Thomas Jefferson’s defeat. In the months immediately preceding the election, however, Hamilton made no secret of his preference for Pinckney over Adams. Adams, aware of Hamilton’s attitude and intrigues, described him as a “Hypocrite” and stated that he intended to “maintain the Same conduct towards him I always did. that is keep him at a distance.” After the election, Hamilton, for his part, did not deal directly with Adams, but he continued to advise cabinet members on questions of policy. Then, in 1798 Adams clashed with Hamilton and his supporters over who should serve as second in command to Washington during the undeclared war with France, and in the following year Hamilton unsuccessfully opposed Adams’s decision to send peace commissioners to that nation. By the spring of 1800 Adams was convinced that some members of his cabinet were taking their orders from Hamilton rather than the President. Having reached this decision, he took a series of steps, each of which was anathema to Hamilton and his associates. In the first place, he pardoned John Fries, the Pennsylvania insurgent who had been convicted of treason for allegedly leading riots against the United States Government in February and March, 1799. In the second place, he signed two congressional acts, the first halting enlistments in the Additional Army and the second disbanding it. Thirdly, following Washington’s death, he failed to appoint Hamilton head of the United States military forces. Finally, he removed the two members of his cabinet who had espoused Hamilton’s policies.
Hamilton was less than enthusiastic about the possibility of Adams’s re-election in 1800. Nevertheless, in May, 1800, he urged Federalists to support Adams and Charles Cotesworth Pinckney equally in the approaching presidential election, not only “to prevent a fatal scism in the Fœderalist party,” but also to save the party “from the fangs of Jefferson.” The party’s leaders apparently agreed with Hamilton, for during the first week in May a caucus of Federalist congressmen pledged equal support to both candidates. But by late June, when Hamilton traveled through the New England states, he made it clear that he preferred Pinckney to Adams.
On July 1, 1800, Hamilton wrote to Wolcott that it was “essential to inform the most discreet of this description of the facts which denote unfitness in Mr. Adams.” It is not clear how soon after writing to Wolcott that Hamilton began to work on the Letter, but the available evidence suggests that he first became seriously involved in the project in August. Although both Wolcott and George Cabot initially endorsed Hamilton’s proposal, they urged him to be discreet and to avoid any suggestion that he had been motivated by political ambition or personal pique. In addition, Cabot warned Hamilton not “to put your name to it,” for it would “be converted to a new proof that you are a dangerous man.” But both men lost whatever initial enthusiasm they may have had for the undertaking. On September 3, 1800, Wolcott suggested that Hamilton abandon his work not only because Federalists in Massachusetts were “disinclined to a public discussion of the conduct of the President,” but also because “the poor old Man is sufficiently successful in undermining his own Credit and influence.” And on October 11, Cabot wrote to Hamilton that “some good may reasonably be expected from it in the dissemination of useful truth in correcting some of the dangerous errors embraced by the Federalists in uniting & keeping them united & in some measure preparing them for evils they cannot shun. but the object is too vague & the means too inconstant to satisfy all our anxieties.”
Hamilton divided his Letter into three parts. The first section, which consists of forty-nine printed pages in the original pamphlet, is a critical review of Adams’s political career with the major emphasis on what Hamilton considered Adams’s mistakes as President. This section is followed by three printed pages in which Hamilton attempted to defend his own acts and motives. The pamphlet concludes with four paragraphs which can at best be described as incongruous, for in this final section Hamilton states that he did not wish the Letter to be interpreted as an attempt to deprive Adams of any electoral votes. The Letter is also significant for what it omits, for Hamilton does not mention, let alone discuss, Pinckney as a presidential candidate or why Hamilton considered him superior to Adams. Moreover, in the months preceding the publication of the Letter Hamilton only once stated that he was writing it to help in “the promoting of Mr. Pinckney’s election.”
The curious nature of the Letter makes it difficult to ascertain what Hamilton thought he would accomplish by writing it. In the next to last paragraph he states: “To promote this co-operation [between the Adams and Pinckney factions in the Federalist party], to defend my own character, to vindicate those friends, who with myself have been unkindly answered, are the inducements for writing this letter.” If these were, indeed, his objectives, he went about attaining them in a most peculiar fashion, and in each instance he produced results that were just the opposite of his stated intentions. Although the lack of conclusive evidence may make it fruitless to speculate on Hamilton’s motives, Broadus Mitchell is perhaps closest to the truth when he states that the Letter “Politically … was calculated to unseat the Federalist party and usher in what Hamilton professed to dread, a Democratic president.” At the very least Hamilton had considered the possible benefits of such a policy, for as early as May 10, 1800, he had written to Theodore Sedgwick: “Under Adams as under Jefferson the government will sink. The party in the hands of whose chief it shall sink will sink with it and the advantage will be on the side of his adversaries.” On December 4, 1800, when it was still not officially known that the Federalist candidates had been defeated, Troup wrote to King: “General Hamilton makes no secret of his opinion that Jefferson should be preferred to Adams.”
In discussing the circumstances under which the pamphlet was published, most historians have relied heavily, if not exclusively, on Matthew L. Davis’s account. Davis, a political associate and biographer of Aaron Burr, wrote: “During the summer of 1800 General Hamilton prepared for the press his celebrated pamphlet, entitled—‘A letter from Alexander Hamilton, concerning the public conduct and character of John Adams, Esq., president of the United States.’ It was the design of the author of this pamphlet that it should be privately printed, and circulated in South Carolina only a few days before the election, for the purpose of preventing Mr. Adams from getting the vote of South Carolina, but securing it to Mr. Pinckney, who was the federal candidate for the vice-presidency. The consequence would have been to place Mr. Pinckney’s electoral vote higher than Mr. Adams’s, and thus, if the federal party succeeded, Mr. Pinckney would have been elected president and Mr. Adams vice-president. Colonel Burr ascertained the contents of this pamphlet, and that it was in the press. Its immediate publication, he knew, must distract the federal party, and thus promote the republican cause in those states where the elections had not yet taken place. Arrangements were accordingly made for a copy, as soon as the printing of it was completed; and when obtained, John Swartwout, Robert Swartwout, and Matthew L. Davis, by appointment, met Colonel Burr at his own house. The pamphlet was read, and extracts made for the press. Mr. Davis was charged with forwarding these extracts to William Duane, editor of the Aurora, and to Charles Holt, editor of the Bee, printed in New-London, which was accordingly done, and the extract immediately published.
“The effect of this sudden and unexpected explosion was such as might have been anticipated. It rent the federal party in twain. The publication, from time to time, of extracts, and the excitement which was produced throughout the country by them, at length compelled Mr. Hamilton to authorize the publication of the entire pamphlet; and accordingly, in October, as the electors were to be chosen in November, it was advertised for sale in the [New York] Daily Gazette. The editor of the paper explained that it was not the intention of General Hamilton to give publicity to this letter at the time it was made public; but that extracts from it by some unknown means had found their way to the public, and therefore the whole was now given.”
Davis may or may not be correct, but many of his statements are unsupported by other contemporaries who had reason to know the sequence of events that led to the publication of Hamilton’s pamphlet. In addition, a brief history of the Letter’s publication indicates that Davis omitted certain relevant facts that suggest that his account was incomplete, if not incorrect.
By October 21, 1800, the first edition of the pamphlet had been printed, but not published. On October 22, John Lang, editor of The New-York Gazette and General Advertiser, applied for a copyright for the pamphlet, which was granted to him on the following day. On October 24, The New-York Gazette and General Advertiser carried the following notice: “This day was published, ‘A Letter from Alexander Hamilton, concerning the public Conduct and Character of John Adams, Esq. President of the United States.’ To be sold by the Editor of the New-York Gazette, and by George F. Hopkins, Washington’s Head, 136 Pearl-street. The copy-right of this pamphlet is secured, agreeably to an act of Congress.” Lang published three more editions of the pamphlet, the last of which appeared on or before November 19. Hamilton was not in New York when the first edition of the pamphlet was published on October 24, for he had left a day or two earlier to attend the October session of the New York Supreme Court in Albany. In discussing Hamilton’s decision to publish the Letter, Lang wrote: “Having understood that the consistency of Mr. Hamilton had been drawn into question, in consequence of the general circulation of his Letter, contrary to the expectation which was given, that it would be restricted to particular quarters—The Editor of New-York Gazette thinks it his duty to exonerate Mr. Hamilton by making known that the thing has happened in direct opposition to his views. He had given the most precise injunction that the circulation might be deferred; but the Editor having been informed that by means of a breach of confidence or indiscretion somewhere, it was likely that extracts from it might appear in some of the newspapers, communicated the intelligence to Mr. Hamilton, who upon the strength of it, being about to depart for Albany, left a letter [which has not been found] with a friend, directing him, that if such a thing should happen, then to permit the Letter to be thrown into circulation: deeming it better than it should appear in toto, than by piece meal. And the thing which was apprehended having in fact taken place by the appearance of some extracts in the Aurora, permission was accordingly given to the Editor of the New-York Gazette for the circulation. These are facts for which he vouches; and he feels himself warranted, from his own knowledge, to testify as he has already said, that the event has been very contrary to the intentions and wishes of Mr. Hamilton.
“It is a duty which the Editor at the same time owes to himself to declare that after a particular investigation of the circumstances by Mr. Hamilton, he has confessed himself to be satisfied that no blame rests with either of the Publishers of his Letter on account of the appearance of the Extracts in the Aurora.
“The Gentleman from New-York, who incautiously expressed a conjecture at Albany, that the pamphlet was treacherously made public, on a review of the circumstances, is convinced that the conjecture was premature and groundless.”
Ample evidence exists that the Republican press had acquired copies of the Letter before Lang published it on October 24. On October 21—or the day before Lang had applied for a copyright—the following item appeared in the Aurora: “Alexander Hamilton has been some time occupied in writing another Vindication of himself, contra John Adams. It is already printed at New York. 200 copies only, he has taken with him for distribution, on a trip which he is now about to take; the remaining copies are not to be circulated until the production shall have undergone the investigation of a Pickeronian Caucus. We expect to be able soon to exhibit this secret curiosity pro bono publico!” On the next day The [New London] Bee printed a notice which reads in part: “We have in our possession a pamphlet of fifty-four octavo pages, printed by Geo. F. Hopkins, in N. York with this title, ‘Letter from Alexander Hamilton, concerning the public conduct and character of John Adams, esq. President of the United States.’
“This book contains the most gross and libellous charges against Mr. Adams that have ever yet to be published or heard of, under the specious head of ‘great and intrinsic defects in his character, which unfit him for the office of Chief Magistrate.’ Want of time will not permit us to make any extracts until next week.” The Aurora published extracts of Hamilton’s Letter on October 22, 25, and 27, and on October 28 it carried the following notice: “HAMILTON’S PAMPHLET. The editor expected a few hundred of them for sale—but has been disappointed—he will therefore on Wednesday [October 29] publish a new Edition at 25 cents each.” On October 31 Duane printed an editorial in which he stated that the purpose of the copyright law was the “encouragement of learning,” not the prevention of prosecution for libel. On November 1, 1800, defying both Hamilton and the law, Duane published a “pro bono publico” edition of Hamilton’s Letter.
If, as Davis states, Burr was responsible for making the pamphlet available to the Republican press, no other contemporary document has been found to substantiate this point. Burr did, in fact, know of Hamilton’s pamphlet before its distribution, but so did other Republican leaders. On November 9, 1800, for example, Burr wrote to William Eustis of Boston: “Our wise ones predict that Mr. Hamilton’s pamphlet will injure Pinckney in N. England.” On the other hand, Davis’s account is supported by the fact that he was a participant with Burr in the events he describes.
If Burr was, indeed, primarily responsible for sending copies of the pamphlet to certain opposition papers, there is reason to believe that he was assisted in at least one instance by John Beckley, who was then serving as clerk of the Mayor’s Court for Philadelphia and clerk of the Orphans’ Court for Philadelphia County. On November 8, 1800, William Shaw, President Adams’s private secretary, wrote to William S. Smith: “Before you can possibly receive this letter, you will have heard much, of a famous pamphlet, written by Gen Hamilton, & which is the subject of much curiosity and much conversation with gentlemen this way.… it was not to be made public, but after the electors were chosen, copies were to be sent them. But it seems Gen H has treacherous friends as well as others—for the pamphlet was immediately sent to Beckly, at Philadelphia, the former clerk of the house of Reps. who caused extracts to be reprinted in the Aurora, through which medium it was first made known to the public.”
Because no account by Hamilton has been found describing his part in the events discussed by Davis, his plans concerning the distribution of the pamphlet cannot be stated with certainty. At various times during the summer and autumn of 1800 Hamilton’s correspondence indicates that he intended to disseminate his views on Adams to the largest audience possible. But at other times he stated that he hoped that the pamphlet’s readers would be limited to a few Federalist leaders, and in the Letter itself he wrote that “it is much my wish that its circulation could forever be confined within narrow limits.” Further evidence that Hamilton intended to restrict the circulation of the pamphlet is provided by Lang’s statement of November 27, 1800, and the announcement in the Aurora that Hamilton had planned to distribute initially “200 copies only” of the first edition of the pamphlet.
Hamilton’s pamphlet both shocked and appalled his friends and political allies. Most Federalists thought that he had not only jeopardized the possibility of a Federalist victory in the approaching election, but had also helped to split the party into two irreconcilable factions. They believed, too, that Hamilton had destroyed his position as a party leader. On October 27, 1800, soon after the first edition of the pamphlet had appeared, Jedidiah Morse undoubtedly spoke for many Federalists when he wrote to Wolcott: “The division among the Federalists, occasioned by the unfortunate Mission to France, & greatly increased by subsequent & corresponding measures, is a most serious calamity; & what will be the issue cannot be fore seen. Gen. Hamilton’s Letter on the conduct & character of the President, whh is circulating (rather privately however) among us, I fear will not mitigate, but increase the evil. It will administer oil rather than water to the fire. I can only lament, (as I do most sincerely) the conduct that provoked the publication, & the too great warmth that dictated some parts of it. Of the patriotism & integrity of Genl. H. I have never entertained a doubt. He has talents of whh any country might well be proud—but of his prudence in a former publication, & in the present, many good men will have their doubts.… But in such cases, & concerning such a man, it will be a long time before the body of the people will form a correct judgment.” On November 9, 1800, Troup, who was in a position to judge the impact of the Letter on New York Federalists, wrote to King: “The general impression at Albany among our friends was that it would be injurious and they lamented the publication of it. Upon my return home [to New York City] I find a much stronger disapprobation of it expressed every where. In point of imprudence it is coupled with the [Reynolds] pamphlet formerly published by the General respecting himself; and not a man in the whole circle of our friends but condemns it. The impression it has made among our friends in other states, I have not yet learned. Our enemies are universally in triumph. I have little or no doubt the latter will lay the foundation of a serious opposition to General Hamilton amongst the federalists, and that his usefulness hereafter will be greatly lessened.” A month later, Troup wrote: “This letter … continues to be disapproved of here. I have not yet met with a dissenting voice here. General Hamilton, however, has received some consolatory letters from gentlemen of distinction in other States.”
Federalist criticism of Hamilton was not confined to private correspondence. Soon after the appearance of the first edition of Hamilton’s Letter, “Aristides” published a pamphlet entitled A Letter to General Hamilton, Occasioned by his Letter to President Adams. By a Federalist. Contemporaries attributed A Letter to General Hamilton to Noah Webster, Jr. “Aristides” thought that the President’s faults which Hamilton had discussed were “mostly of a private and trifling nature; hardly worthy of being the subject of remark or refutation.” Convinced that Hamilton was disgusted with Adams because the President had refused to maintain a standing army in the United States, “Aristides” wrote: “On this subject the President and you differ widely, and to the ill success of your propositions and views in regard to this measure, may be principally ascribed the open opposition you now make to the President’s re-election.” According to “Aristides,” Hamilton’s Letter revealed more about its author than it did about Adams: “The world will find the difference between candor and jesuitism—and in an attempt to defend the honor and interests of the United States, by censoring the President for the embassy to France, the citizens of America will see the deep chagrin and disappointment of a military character, whose views of preserving a permanent military force on foot, have been defeated by an embassy which has removed the pretext for such an establishment.”
The Federalist press tended either to ignore Hamilton’s pamphlet or to give its author only nominal support. John Lang’s New-York Gazette was perhaps Hamilton’s staunchest defender among Federalist papers, and its approach is illustrated by the following comment on “Aristides’s” A Letter to General Hamilton: “A more purile, catch penny production never blotted paper, than the ‘brimborian,’ signed ‘Aristides’ and addressed to General Hamilton.” On the other hand, the [Philadelphia] Gazette of the United States, & Daily Advertiser, which was still a leading Federalist paper, on November 24, 1800, printed a letter from “An American,” which reads in part: “General Hamilton has written a book, the object of which is, to deprive Mr. Adams of the Presidents chair. I have long entertained the highest opinion of Mr. Hamiltons’ talents and patriotism; but in this instance, am inclined to believe, he has overshot his mark. The undertaking discovers a degree of vanity, and the performance too much personal feeling, to persuade any one, that the design is solely public good.
“We have great reason to conclude, that it would give general satisfaction to the real friends of our constitution and government, if all the federal electors would vote steadily for Adams and Pinckney.…”
Republicans were understandably delighted with Hamilton’s performance. By gathering and publishing confidential information, which revealed the divisions within Adams’s administration, Hamilton had done more to discredit himself and other Federalists during an election year than Republicans had ever hoped to accomplish. On October 25, 1800, Beckley wrote to Ephraim Kirby, a Litchfield, Connecticut, lawyer: “The turbulent and intriguing spirit of Alexander Hamilton, has again manifested itself, in an insidious publication to defeat Mr. Adams’s election, and in a labored effort to belittle the character of the president, he has in no small degree belittled his own. Vainly does he essay to seize the mantle of Washington, and cloak the moral atrocities of a life spent in wickedness and which must terminate in shame and dishonor. His career of ambition is passed, and neither honor or empire will ever be his. As a political nullity, he has inflicted upon himself the sentence of ‘Aut Caesar, aut Nullus.’” A few days later James Madison wrote to Jefferson: “What an important Denoument has lately been made! Hamilton’s attack upon Mr. Adams is a perfect Confirmation of all that that arch and very clever Fellow Duane has been so long hinting at, or rather affirming. It will be a Thunderbolt to both. I rejoice with you, that Republicanism is likely to be so completely triumphant.…”
Among the most vituperative of the Republican replies to Hamilton’s pamphlet was An Answer to Alexander Hamilton’s Letter, concerning the Public Conduct and Character of John Adams, Esq. President of the United States. This pamphlet has generally been attributed to James Cheetham, a Republican and owner of a half interest in the [New York] Argus. Greenleaf’s New Daily Advertiser. The pamphlet states that Hamilton was a monarchist who had plotted for years to subvert the Constitution, that he had wished to destroy Adams because the President had “too much judgment and independence to submit to the leading strings of the ex-Secretary,” and that he had “betrayed an unpardonable egotism, a vanity without bound, and a criminal disposition towards the peace and prosperity of … [his] country.” The author of the Answer concluded by extolling Jefferson and predicting a victory for the Republican party in the coming election.
The Republican press was unanimous in its condemnation of Hamilton and his pamphlet. On November 5, 1800, the Aurora spoke for other Republican papers when it stated: “The pulsation given to the body politic, by Hamilton’s precious letter, is felt from one end of the union to the other. Never was there a publication more strange in its structure more destructive in its purposed end. It has confirmed facts that were before known, but held in doubt. It has displayed the treachery, not only of the writer, but of his adherents in the public counsels; and while it has thrown much false glare on the character of Mr. Adams, it has given some new and faithful traits also; but it has thrown a blaze of light on the real character and designs of the writer and his partizans.”
Despite the fact that Troup wrote to King on December 24, 1800, that “The Reception of his letter here [in New York] has been a source of pain to him…,” Hamilton gave little indication that he was either embarrassed or distressed by the criticisms of his pamphlet. As on so many other occasions, he seemed incapable of remorse, and on November 13, 1800, he wrote to McHenry and Pickering asking for “new facts” to include in a revised edition of his Letter. When Wolcott learned of Hamilton’s request, he urged McHenry “to try to dissuade Gen. H. from writing any thing more at present. We shall all live a number of years it is to be hoped. Let all the answers [to Hamilton’s pamphlet] appear. A judgment can then be formed whether a reply to any or all of them is expedient. At present, Gen. H. will stand no chance of making a new or more forcible impression on the public mind; besides what object is to be obtained?” McHenry agreed, and on December 2, 1800, he wrote to Wolcott: “Thinking, as you do, relative to the necessity or expediency of any answer by Hamilton, at this time, to the animadversions on his letter to the President, I have pointedly advised him against it. What he intends I am not informed, but inclined to think he will postpone.” Hamilton did not, in fact, prepare a revised version of his letter concerning Adams, but it is unlikely that his decision was influenced by either McHenry or Wolcott, for he was always inclined to view them as receivers rather than givers of advice.
Adams did not make public his reaction to the Letter until nine years after its publication. On November 24, 1800, however, he wrote to John Jay: “Among the very few truths, in a late pamphlet, there is one that I shall ever acknowledge with pleasure, viz. that the principal merit of the negotiation for peace was Mr. Jay’s. I wish you would permit our historical society to print the papers you drew up on that occasion. I often say, that when my confidence in Mr. Jay shall cease, I must give up the cause of confidence & renounce it with all men.” And on December 3, 1800, Adams wrote to the Reverend Uzal Ogden: “… This … pamphlet, I regret more on the account of its author, than on my own, because I am confident, it will do him more harm than me. I am not his enemy & never was. I have not adored him, like his idolators, & have had great cause to disapprove of some of his politicks. He has talents, if he would correct himself, which might be useful. There is more burnish however on the outside than standing silver in the substance. He threatened his Master Washington some times with pamphlets upon his character & conduct, & Washington who had more regard to his reputation than I have, I say it with humility & mortification, might be restrained by his threats, but I dread neither his menaces of pamphlets nor the execution of them. I would take a large volume to answer him compleatly. I have not time & if I had, I would not employ it in such work, while I am in public office. The public indignation he has excited is punishment enough.” Adams’s contemporaries expected him to prepare a defense of his conduct immediately. On December 28, 1800, for example, Wolcott wrote to Pickering: “I have reason to suspect, that the President will … write a vindication of his official conduct. If he should do so, I consider it very probable, that he will write something injurious to his Secretaries which will require an Answer.” Although Adams prepared a draft of his answer to Hamilton’s Letter after he left office in 1801, he did not publicly respond to the attack on him until after Hamilton’s death. On April 9, 1809, Adams sent the first of eighteen letters to the Boston Patriot in response to a letter which that paper had reprinted on April 7, 1809, from the March 31, 1809, issue of the [Baltimore] Federal Republican & Commercial Gazette and which reads in part: “Mr. Adams never was a favorite with the leading men of the federal party. He was not selected by them as the federal candidate for the Presidency in 1796; for they were sensible that he had neither abilities nor discretion to lead a party, much less to govern a nation.… The federal party was considered responsible for his acts, some of which were of a nature to bring odium and ridicule upon any administration. We need only instance the mission of France in 1799. The heads of departments remonstrated against his measures, when the passionate and obstinate old man abused them in the grossest terms and dismissed them from office. Such is the nature of Mr. Adams’ connection with the federal party. He obtruded himself upon them, and then adopted measures to which they were opposed, but for which they were made responsible, and thus destroyed the influence of the party.” Adams’s two defenses (the manuscript of 1801 and the printed version of 1809) differ in that the draft refutes Hamilton’s charges concerning Adams’s entire career, while the 1809 document, which includes new introductory material, was limited to a defense of Adams’s decision to send a mission to France in 1799.
Adams’s first eight letters to the Patriot constituted a general defense of his decision to send a peace commission to France in 1799. In the remaining ten letters, he answered Hamilton’s criticisms of the mission to France page by page, point by point. One of his main contentions was that Hamilton’s Letter was written “from his mere imagination, from confused rumors, or downright false information.” Hamilton, according to Adams, was not only ignorant of diplomatic procedures and foreign affairs in general, but he also lacked an understanding of public opinion and the Constitution of the United States. He had, moreover, sought to control the Federalist party and the entire government to further his own political interests. Adams stated that when he came into office, “The heads of departments were exclusive patriots. I could not name a man who was not devoted to Hamilton, without kindling a fire.… I soon found, that if I had not the previous consent of the heads of departments, and the approbation of Mr. Hamilton, I run the utmost risque of a dead negative in the Senate.” In conclusion, Adams stated: “… Mr. Hamilton calls the declaration that accomplished all this [peace with France], ‘a pernicious declaration!’
“Pernicious it was to his views of ambition and domination. It extinguished his hopes of being at the head of a victorious army of fifty thousand men; without which, he used to say, he had no idea of having a head upon his shoulders for four years longer.
“Thus it is, when self-sufficient ignorance impertinently obtrudes itself into offices and departments, in which it has no right, nor color, nor pretence to interfere.

“Thus it is, when ambition undertakes to sacrifice all characters, and the peace of nations, to its own private interest.”
Hamilton’s Letter probably had little effect on the outcome of the election of 1800. Although the pamphlet was published and read before most states had selected their electors, Federalist leaders had already predicted how the majority of states would vote, and on the whole, their predictions were accurate.
South Carolina appears to be the only state in which the Letter may have had some influence, but even there observers could not agree on the pamphlet’s effect. On November 3, 1800, Henry De Saussure, a Charleston, South Carolina, lawyer, wrote to Jedidiah Morse: “Genl. Hamilton’s pamphlet has been received & read here. It is lamented as an indiscreet ill-timed publication, likely to produce division among ourselves but utterly incapable of producing any good. I do not perceive that it has produced any effect upon the minds of the leading men here, in relation to Mr. Adams.
“Most of them knew before that he had committed some indiscretions in his speech & in his letter, & many were not satisfied with some of the later measures of his administration. But they know & reverence his virtue & his talents—& they will not put to hazard the great cause by dividing themselves from the great federal party.” But on December 31, 1800, Troup wrote to King: “I do not believe it [Hamilton’s Letter] has altered a single vote in the late election, and yet letters from respectable federalists in South Carolina assert that it accomplished the democratical majority in the South Carolina Legislature.”
Hamilton had undoubtedly damaged, if not destroyed, his influence, prestige, and credibility within the Federalist party. When the presidential election was thrown into the House in January, 1801, he was unable to organize Federalist support for Jefferson, the candidate whom he preferred. Most Federalists in the House favored Burr over Jefferson, and even when it became apparent that Burr could not win the election, some Federalists continued to vote for him. It can, of course, be argued that with the Republicans in control of the Government, Hamilton would, in any event, have fallen into political obscurity, but the fact remains that he was unable—even if he had so desired—to assume the role of the leader of the opposition. His career in national politics had ended, and he devoted his few remaining years to his family, his law practice, and his new country estate, the Grange.
